Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on May 19, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 15-20 and 22-25) in the reply filed on May 19, 2022 is acknowledged.

Status of Claims
Claims 15-20, 22-26 and 28-35 are currently pending and are the subject of this office action.
Claims 26 and 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
Claims 15-20 and 22-25 are presently under examination.

Priority
	This application is a 371 of PCT/GB2017/053172 filed on 10/20/2017, and claims priority to foreign application UK GB1617820.4 filed on 10/21/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helms et. al. (WO 2016/109433, July 2016, cited by Applicant).

For claim 1, Helms teaches a method of enhancing (i.e. regenerating) dentin production comprising the administration to a patient in need thereof a pharmaceutical composition comprising a Wnt stimulating agent (see [0006]), wherein the Wnt stimulating agent is a small molecule that inhibits GSK-3 (see [0061]).

For claim 2, Helms teaches that the administration consists in contacting the exposed dentin (i.e. topically administering to the dentine) with the Wnt stimulator agent (i.e. the small molecule that inhibits GSK-3) (see [0006] and [0007] and [0017]).

For claim 22, Helms teaches that the individual in need thereof can be an individual with a cavity, a carious lesion, a cracked or chipped tooth, etc. (see [0080]).

For claims 24-25, Helms teaches that the small molecule that inhibits GSK-3 can be BIO or CHIR99021 (see [0061] and [0062]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helms et. al. (WO 2016/109433, July 2016, cited by Applicant) in view of Nakashima et. al. (US 2016/0008405).

Helms teaches all the limitations of claims 17-18 (See above 102(a)(1) rejection), except for the presence of a matrix material.  However, Nakashima teaches a method for dentin formation comprising the administration of a medicament (see [0012]), wherein the composition comprises a matrix that comprises collagen (see [0148]).  Nakashima further teaches that the carrier can be in the form of a sponge (see [0121]), thus resulting in the practice of claims 17-18 with a reasonable expectation of success.

For claim 19, Nakashima teaches that the carrier is suitable to fill the cavity in which dentine is exposed (see [0123]), thus resulting in the practice of claim 19 with a reasonable expectation of success.

For claim 20, Nakashima further teaches that the carrier can be held in place by means of a crown (see [0132]), thus resulting in the practice of claim 20 with a reasonable expectation of success.

2) Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helms et. al. (WO 2016/109433, July 2016, cited by Applicant) in view of Zhu et. al. (US 2015/0175962).

Helms teaches all the limitations of claim 23 (See above 102(a)(1) rejection), except for the presence of the GSK-3 inhibitor is a thiazolidinedione like tideglusib.  However, Zhu teaches that tideglusib is a GSK-3 inhibitor like BIO and CHIR99021 (see [0393] and [0394]).
Before the effective filing date of the claimed invention, it would have been prima facie obvious for the skilled in the art to substitute one functional equivalence (a GSK-3 inhibitor) for another (tideglusib), with an expectation of success, since the prior art teaches that both have the same or similar properties, thus resulting in the practice of claims 22-25 with a reasonable expectation of success.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 18, 2022.